Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed on 2/3/2022.
Claims1, 5-7, 14, and 20 have been amended.
No claims have been cancelled.
No claims have been added.
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101
The claims recite matching users (customers to advisors) and providing access to stored user data during communications.  The limitations of connecting devices (devices to servers, servers to servers), receiving input (customer selections), making selections (assigning advisors), storing user data, collecting communication and interaction data, providing user selectable choices, communication formats (including audio, video, text, email), scheduling communications, and providing access to user data and connecting users through communication interfaces, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the performance of commercial or legal interactions which represents the abstract idea of certain methods of organizing human activity. 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using personal communication devices and servers to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, analyzing, and storing data).
– Using audio and video interfaces to perform the recited steps.  The “interface” is stated at a high level of generality and its broadest reasonable interpretation can comprises any general method of interfacing with data through the use of some Symantec (see MPEP 2106.05(d)(II)), Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).  The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea.
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). In addition, the limitation related to providing the user with options for communication formats amounts to insignificant extrasolution activity in accordance with MPEP 2106.05(g).  Specifically, this limitation amounts to mere providing choices without those choices being used.  Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide 
Claims 2, 4, and 8 recite elements that appear in Claim 20, addressed above.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas for the reasons described in the above rejection of the independent claims.  Additionally, Claim 2 is drawn to elements related to storing data on the devices of their parent claims and would fail under the reasoning provided for Claims 3, 16, and 18, provided below.  Therefore, Claims 2, 4, and 8 are ineligible.
Claims 3, 16, and 18 recite further elements related to storing data on the devices of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas (i.e., as a generic processor performing a generic computer functions of storing data).  Therefore, Claims 3, 16, and 18 are ineligible.
Claims 6 and 7 repeat limitations that appear in at least one of the independent claims and are therefore covered by the analysis and rejections applied to those claims in the above section. Therefore, Claims 6 and 7 are ineligible.
Claims 9-12 recite further elements related to specific types of user devices.  These limitations fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of device (any device capable of the related connection and communication activities) does not significantly affect the processing of the claimed invention.  Therefore, Claims 9-12 are ineligible.
Claim 13 recites the use of location tracking services.  These limitations fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the use of location tracking services in such devices (including identifying additional location characteristics, such as a  “store”) is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).  Therefore, Claim 13 is ineligible.
Claims 14 and 15 recite further elements related to specific protocols used with the interfaces (including gateways and browsers).  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  Additionally, the specific types of protocols are not recite din a manner that indicates they are used in any manner other than their normal and expected uses nor that they are used in a manner that would significantly affect the processing of the claimed invention and render it to be significantly more than the identified abstract ideas. Therefore, Claims 14 and 15 are ineligible.
Claim 17 recites further elements related to the user interface.  These limitations fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because it is merely reciting design choices for implementing the interface and does not significantly affect the processing of the claimed invention.  Therefore, Claim 17 is ineligible.
Claim 19 recites the use of a specific protocol (session initiation protocol) for communications.  These limitations fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific protocol used does not significantly affect the processing of the claimed invention.  Applicant’s disclosure does not provide any material indicating that the use of this specific protocol would affect the functioning of the claimed invention in any manner or any material indicating that the protocol would be used in any manner other than its known and common use.  Therefore, Claim 19 is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo (Patent No. US 10,395,290 B1) in view of Altberg et al. (Pub. No. US 2007/0189520 A1).
In regards to Claims 1 and 5, Koo discloses:
A system for use by a customer having a personal communication device, wherein the customer's personal communication device is running an application, the application operable on the customer's personal communication device to provide for the customer, while in a physical store with one or more products, to select advice on at least one of the products in the store, the system operable for queuing a bank of advisers for connection via a video and audio interface on the customer's personal communication device of one of the advisers to the customer in response to the customer's selecting advice on the at least one product, the system comprising: (Claim 1, discusses a user selecting advice for a product, while in a store, and being connected to advisors with qualifications regarding that product/topic; See also column 10, lines 42-51, discusses connecting to an advisor via audio/video)
a management server configured to connect to the customer's personal communication device to receive the customer's selection of advice; (Claim 1, customers personal devices are connected to the central server by transceivers, “…wherein each of said handheld wireless devices is configured with a user interface that allows a customer to designate a user-interface element to request a customer-service session…”; see also column 4, line 31 to column 5, line 8, describes the use of multiple servers [see Examiner’s Note, below])
“a central server…the central server establishes a two-way real-time communication link between said one of the handheld wireless devices and said customer-service representative who has been selected from a group of available customer-service representatives based on scores assigned to individual customer-service representatives within said group for said one of the wireless transceivers, and wherein said individual customer-service representatives within said group previously have been assigned scores for different wireless transceivers based on demonstrated knowledge...”) 
wherein at least one of the management server and the call server are configured to provide for collection of information relating to communications between the adviser and the customer via the video and audio interface (column 6, lines 9-14; column 25, lines 55-57; column 26, lines 14-16; “One benefit of routing such communications through central server 10, or at least having central server 10 monitor such communications, is that the communications can be centrally monitored and the resulting information used to improve future communications…”; column 10, lines 42-51, shows communications including video/audio) wherein the collected information includes data relating to sales information over a range of customer interactions (column 25, line 60-column 26, line 30, shows multiple examples of sales related data being collected for customer and advisor interactions)
Examiner’s Note: In Koo, the local server would be equivalent to the management server in Applicant’s claims (connects the customer device and receives 
the system further operable for providing a plurality of options to the customer for receiving advice in multiple, selectable formats and further wherein at least one of the management server and the call server are configured to provide for the plurality of options to include:
1. a format including audio and video;
2. a format including audio only;
3. a format including live chat via text messaging (column 11, lines 9-29, shows the customer has an option between audio, text, and video (which one of ordinary skill in the art would understand typically includes audio); column 11, line 66-column 12, line 5, although the example in column 11, lines 9-29 only states audio and text choices, this material directly specifies available media types, including audio, text, and video (or any other type of communication))
Koo discloses the ability to provide communication format choices, as described above.  Koo does not explicitly disclose those choices including email exchange and/or scheduling a later time to connect with options for connecting using any of audio and video, audio only, text messaging, and email, however, Altberg discloses:
the system further operable for providing a plurality of options to the customer for receiving advice in multiple, selectable formats and further wherein the plurality of options to include: 1. a format including audio and video; 2. a format including audio only; 3. a format including live chat via text messaging; (Although rejected by Koo, it is noted that Altberg also includes this italicized material.  Additionally, it is noted that Altberg is used for customers communicating with service personal and specifies that it can be used for providing advice and product information (see [0345]; [0436]), similar to the uses described in Koo.)
4. a format including email exchange; and
5. a format for scheduling a later time to connect with options for connecting using any of audio and video, audio only, text messaging, and email. (see at least Fig. 31; [0033]; [0405]; [0423], shows the user being provided choices to communicate using Audio (VOIP), email, text messaging (SMS, IM); [0407] and elsewhere throughout the reference, shows video communication as an option to users; Fig. 31; [0396]-[0398], shows the choice to schedule a callback at a future time using nay of the above communication formats)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Koo so as to have included a format including email exchange and a format for scheduling a later time to connect with options for connecting using any of audio and video, audio only, text messaging, and email, as taught by Altberg in order to increase user convenience and allow users to communicate by a preferred medium (Altberg, see at least [0034]; [0156]; [0209; [0417]). 

Examiner’s Note: Although the material related to the plurality of potions for communication formats was identified in and rejected by the prior art references, Examiner notes that the material may also be subject to non-functional descriptive material consideration.  It is not explicitly clear that the options provided are used in any 
However, the Examiner asserts that the data identifying the specific type of sales information is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., close rate, ticket prices, and re-purchase rates) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to includes sales information regarding a close rate, ticket prices, and re-purchase rates because the specific type of information being collected does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.  It is also noted that, although Koo does not explicitly recite the sales information including information regarding a close rate, ticket prices, 
Examiner’s Note: It is also noted that, although Koo explicitly includes the collection of sales related data, that particular data label may also represent non-functional descriptive data and/or intended usage of the claim, because the specifying of “sales related” data would not significantly affect the functioning/performance of the claimed invention in relation to other types of data that may be collected by this particular method/system (for similar reasons as those provided above).
In regards to Claims 2, 4, and 8, Koo discloses:
A system for use by a customer having a personal communication device, wherein the customer's personal communication device is running an application, the application operable on the customer's personal communication device to provide for the customer, while in a physical store with one or more products, to select advice on at least one of the products in the store, the system operable for queuing a bank of advisers for connection via a video and audio interface on the customer's personal communication device of one of the advisers to the customer in response to the customer's selecting advice on the at least one product, the system comprising: (Claim 1, discusses a user selecting advice for a product, while in a store, and being connected to advisors with qualifications regarding that product/topic; See also column 10, lines 42-51, discusses connecting to an advisor via audio/video)
customers personal devices are connected to the central server by transceivers, “…wherein each of said handheld wireless devices is configured with a user interface that allows a customer to designate a user-interface element to request a customer-service session…”; see also column 4, line 31 to column 5, line 8, describes the use of multiple servers [see Examiner’s Note, below])
a call server connecting to the management server and providing access to the bank of advisers, wherein the management server controls the assignment of the one of the bank of advisers to the customer, (Claim 1, “a central server…the central server establishes a two-way real-time communication link between said one of the handheld wireless devices and said customer-service representative who has been selected from a group of available customer-service representatives based on scores assigned to individual customer-service representatives within said group for said one of the wireless transceivers, and wherein said individual customer-service representatives within said group previously have been assigned scores for different wireless transceivers based on demonstrated knowledge...”)
wherein the call server stores a set of customer specific data for the customer,  (column 16, lines 9-45,  a set of customer specific data is stored including demographic data, location data, and multiple other examples)
wherein the call server synchronizes availability to the adviser of the set of customer specific data with the adviser's connecting on the video and audio interface with the customer. (column 16, lines 9-45, the customer specific data is provided to the advisor when they are connected to the customer; column 10, lines 42-51, using audio/video communications; NOTE: The synchronization is being interpreted broadly under broadest reasonable interpretation.  As written, the synchronization of the customer data and advisor being “on” the video/audio interface is generally stated.  The claims and specification do not provide any additional material explaining when or how synchronization is performed.  Therefore, any synchronization (such as providing the data at any time during the advisor’s connection to the interface) would read on the claim.) 
Examiner’s Note: In Koo, the local server would be equivalent to the management server in Applicant’s claims (connects the customer device and receives customer requests).  The local server then connects to the central server to assign advisors (the central server in Koo being equivalent to Applicant’s call server).  This is described in FIG. 1 and the related description throughout the reference
In regards to Claim 3, Koo discloses:
wherein the system stores the set of customer specific data for the customer in the call server. (column 16, lines 9-45, the customer data is provided and processed by the central server (equivalent to the call server), and includes previously identified customer data (indicating data that was stored in some capacity))
In regards to Claims 6 and 7 include limitation that appear in Claim 20 and are therefore subject to the same rejections, analysis, rationales, and motivations that have been applied to Claim 20 (please see the rejection provided below).
In regards to Claims 9-11, Koo discloses:
all of these device types used by customers can be found in column 5, lines 17-23)
In regards to Claim 12, Although Koo does not explicitly disclose the personal communication device being a smart speaker with video capability. However, Koo discloses electronic devices such as tablets and smartphones 11 (column 5, lines 17-23, “…interacting with and communicating through a wirelessly networked handheld electronic device…such as a tablet computer or smartphone, running a communication application…”, Koo provides these examples, but does not explicitly limit the device types to this list).  Thus, it would have been obvious to a person of ordinary skill in the art as of the effective filing date of the claimed invention to have combined the devices in Koo, such as a smartphone, with a smart speaker with video capability because both devices include the same capabilities and because the type of device does not functionally alter or relate to the steps of the method.  The specific type of device does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.  (see also Claims 9-11 and SUMMARY in Applicant’s disclosure, “The term "personal communication device" will be understood to encompass any system or device by which a customer can carry out at least a portion of the communications described herein, including a smartphone running an app, a tablet or any other type of computer with appropriate network connectivity, a smart speaker with video capability, or such other devices as are capable of such communication in the future.”)
In regards to Claim 13, Koo discloses:
“…other location-identifying technologies can include…GPS, visual recognition of input from the user 15's device 17's camera…scanning RFID tags within the vicinity…”; column 12, lines 30-39; column 18, lines 18-43, shows that geographically dispersed sites are included, and the identity of those sites (such as stores) can be identified (such as to be charged for services))
In regards to Claim 15, Koo discloses: 
wherein the call server includes a gateway that allows a browser accessible to the bank of advisers to act as a phone with audio, video, and SMS capabilities (8B; 14B; column 5, lines 39-47; column 11, lines 1-29)
Although Koo does not explicitly use the term “browser” or explicitly states that the any computer browser/interface “acts” as a phone, it would have been obvious to one of ordinary skill at the time the claimed invention was filed, that the devices used by the customer-service representatives would include browsers r other comparable interfaces).  Koo explicitly discloses that the customer-service representatives sue devices such as laptop computers and/or desktop computers, which are commonly known to include browsers and interfaces that can connect to and communicates with other communication devices (8B; 14B; column 5, paragraph 3).  Additionally, the claims merely recite “acting like a phone a phone with audio, video, and SMS capabilities”.  It is well-known for browser/interface on these types laptop/desktop 
 Koo discloses communications between browser capable devices and phones incorporating audio, visual and messaging capabilities (as described above), which under the established BRI reads on the computer/laptop “acting” as a phone.
In regards to Claim 16, Koo discloses:
further including a database of information relating to a set of products stored in at least one of the management server and the call server. (column 8, line 55, “central server” and  line 61, item “(3)”; shows a database of product information and sets of products differentiated by location)
In regards to Claim 17, Koo discloses:
wherein the management server provides an initial page to the customer's personal communication device when the customer seeks to connect for advice to the video and audio interface.  (Fig. 6, provides an initial page through which a customer can make requests and/or interact with the system; Fig. 6 is further described in column 9, line 66 to column 10, line 39)
In regards to Claim 18, Koo discloses:
database includes advisor availability data)
In regards to Claim 20, Koo discloses:
A system for use by a customer having a personal communication device, wherein the customer's personal communication device is running an application, the application operable on the customer's personal communication device to provide for the customer, while in a physical store with one or more products, to select advice on at least one of the products in the store, the system operable for queuing a bank of advisers for connection via a video and audio interface on the customer's personal communication device of one of the advisers to the customer in response to the customer's selecting advice on the at least one product, the system comprising: (Claim 1, discusses a user selecting advice for a product, while in a store, and being connected to advisors with qualifications regarding that product/topic; See also column 10, lines 42-51, discusses connecting to an advisor via audio/video)
a management server configured to connect to the customer's personal communication device to receive the customer's selection of advice; (Claim 1, customers personal devices are connected to the central server by transceivers, “…wherein each of said handheld wireless devices is configured with a user interface that allows a customer to designate a user-interface element to request a customer-service session…”; see also column 4, line 31 to column 5, line 8, describes the use of multiple servers [see Examiner’s Note, below])
“a central server…the central server establishes a two-way real-time communication link between said one of the handheld wireless devices and said customer-service representative who has been selected from a group of available customer-service representatives based on scores assigned to individual customer-service representatives within said group for said one of the wireless transceivers, and wherein said individual customer-service representatives within said group previously have been assigned scores for different wireless transceivers based on demonstrated knowledge...”)
wherein the call server stores a set of customer specific data for the customer,  (column 16, lines 9-45,  a set of customer specific data is stored including demographic data, location data, and multiple other examples)
wherein the call server synchronizes availability to the adviser of the set of customer specific data with the adviser's connecting on the video and audio interface with the customer. (column 16, lines 9-45, the customer specific data is provided to the advisor when they are connected to the customer; column 10, lines 42-51, using audio/video communications; NOTE: The synchronization is being interpreted broadly under broadest reasonable interpretation.  As written, the synchronization of the customer data and advisor being “on” the video/audio interface is generally stated.  The claims and specification do not provide any additional material explaining when or how synchronization is performed.  Therefore, any synchronization (such as providing the data at any time during the advisor’s connection to the interface) would read on the claim.) 
wherein at least one of the management server and the call server are configured to provide for collection of information relating to communications between the adviser and the customer via the video and audio interface (column 6, lines 9-14; column 25, lines 55-57; column 26, lines 14-16; “One benefit of routing such communications through central server 10, or at least having central server 10 monitor such communications, is that the communications can be centrally monitored and the resulting information used to improve future communications…”; column 10, lines 42-51, shows communications including video/audio) wherein the collected information includes data relating to sales information over a range of customer interactions (column 25, line 60-column 26, line 30, shows multiple examples of sales related data being collected for customer and advisor interactions)
Examiner’s Note: In Koo, the local server would be equivalent to the management server in Applicant’s claims (connects the customer device and receives customer requests).  The local server then connects to the central server to assign advisors (the central server in Koo being equivalent to Applicant’s call server).  This is described in FIG. 1 and the related description throughout the reference.
the system further operable for providing a plurality of options to the customer for receiving advice in multiple, selectable formats and further wherein at least one of the management server and the call server are configured to provide for the plurality of options to include:
1. a format including audio and video;

3. a format including live chat via text messaging (column 11, lines 9-29, shows the customer has an option between audio, text, and video (which one of ordinary skill in the art would understand typically includes audio); column 11, line 66-column 12, line 5, although the example in column 11, lines 9-29 only states audio and text choices, this material directly specifies available media types, including audio, text, and video (or any other type of communication))
Koo discloses the ability to provide communication format choices, as described above.  Koo does not explicitly disclose those choices including email exchange and/or scheduling a later time to connect with options for connecting using any of audio and video, audio only, text messaging, and email, however, Altberg discloses:
the system further operable for providing a plurality of options to the customer for receiving advice in multiple, selectable formats and further wherein the plurality of options to include: 1. a format including audio and video; 2. a format including audio only; 3. a format including live chat via text messaging; (Although rejected by Koo, it is noted that Altberg also includes this italicized material.  Additionally, it is noted that Altberg is used for customers communicating with service personal and specifies that it can be used for providing advice and product information (see [0345]; [0436]), similar to the uses described in Koo.)
4. a format including email exchange; and
5. a format for scheduling a later time to connect with options for connecting using any of audio and video, audio only, text messaging, and email. (see at least Fig. 31; [0033]; [0405]; [0423], shows the user being provided choices to communicate using Audio (VOIP), email, text messaging (SMS, IM); [0407] and elsewhere throughout the reference, shows video communication as an option to users; Fig. 31; [0396]-[0398], shows the choice to schedule a callback at a future time using nay of the above communication formats)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Koo so as to have included a format including email exchange and a format for scheduling a later time to connect with options for connecting using any of audio and video, audio only, text messaging, and email, as taught by Altberg in order to increase user convenience and allow users to communicate by a preferred medium (Altberg, see a t least [0034]; [0156]; [0209; [0417]). 
Examiner’s Note: Although the material related to the plurality of potions for communication formats was identified in and rejected by the prior art references, Examiner notes that the material may also be subject to non-functional descriptive material consideration.  It is not explicitly clear that the options provided are used in any particular manner.  For example, no selection of an option is actually made, nor is a used communication method based on any type of selection of an option.  Items to consider when drafting future amendments include (but are not necessarily limited to) use of a specific type of communication format (for example, see Claim 14 in which a specific type is used without a selection being made). Applicant is advised to consider this situation when drafting future amendments in order to avoid any unintended results, such as 35 USC § 112 issues and/or amendments that would get over the current prior 
While Koo discloses a method for collecting sales related data, Koo does not disclose that the sales related data includes sales information regarding a close rate, ticket prices, and re-purchase rates.
However, the Examiner asserts that the data identifying the specific type of sales information is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., close rate, ticket prices, and re-purchase rates) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to includes sales information regarding a close rate, ticket prices, and re-purchase rates because the specific type of information being collected does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.  It is also noted that, although Koo does not explicitly recite the sales information including information regarding a close rate, ticket prices, and re-purchase rates, Koo does include information that could be used to determine such data (for example, data is collected regarding whether or not the customer ultimately purchases an item that would be related to the types of data used to determine a “close rate”).
Examiner’s Note: It is also noted that, although Koo explicitly includes the collection of sales related data, that particular data label may also represent non-functional descriptive data and/or intended usage of the claim, because the specifying of “sales related” data would not significantly affect the functioning/performance of the claimed invention in relation to other types of data that may be collected by this particular method/system (for similar reasons as those provided above).
Claim 14 is rejected 35 U.S.C. 103 as being unpatentable over by Koo in view of Altberg in further view of Lacroix (Pub. No. US 2016/0261740 A1).
In regards to Claim 14, Koo discloses a method/system for connecting callers and advisors.  Koo does not explicitly disclose, but Lacroix teaches wherein the call server provides a Session Initiation Protocol (SIP) that includes a session border controller (SBC) that provides a back-to-back user agent (B2BUA) for initiation of a video chat session between the customer and the adviser selected from the bank of advisers ([0015]; [0024]; [0030])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Koo so as to have included wherein the call server provides a Session Initiation Protocol (SIP) that includes a session border controller (SBC) that provides a back-to-back user agent (B2BUA) for initiation of a video chat session between the customer and the adviser selected from the bank of advisers, as taught by Lacroix.
Koo discloses a “base” method/system in which a call server connects users to advisors (i.e. customer service representatives), as shown above.  Lacroix teaches a comparable method/system in which a call server connects users to customer service 
Applicant is advised to review MPEP 2173.05(s) and 608.01(m) (“Generally, the presence or absence of such reference characters does not affect the scope of a claim.”).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Altberg in further view of Morgan et al. (Pub. No. US 2006/0101098 A1).
In regards to Claim 19, Koo discloses communications between customers and customer service representatives/advisors via call servers coordinating with management servers, as described above.  Koo does not explicitly disclose wherein the call server coordinates with the management server by providing a Session Initiation shows remote communication between customers and service representatives being facilitated by the use of a Session Initiation Protocol)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Koo so as to have included communications between customers and customer service representatives/advisors by providing a Session Initiation Protocol, as taught by Morgan in order to allow users to communicate with services regardless of different protocols that may be used (Morgan [0002]; [0029]). 


Relevant Prior Art Not Relied On
Linihan et al. (Pub. No. US 2019/0287132 A1).  Customer service requests are routed to representatives selected from a pool of representatives based on skills (see at least [0021]).
Eichstaedt et al. (Patent No. US 6,510,431 B1).  Customer service requests are routed to a problem pool which is used to select representatives qualified advisors based on topics (see at least Claim 1; Claim 19).
Agarwal et al. (Pub. No. US 2008/0062985 A1).  A server provides a Session Initiation Protocol (SIP) that includes a session border controller (SBC) that provides a back-to-back user agent (B2BUA) for initiation of a video transfers (see at least [0021]).
Ohnishi (Pub. No. US 2003/0187876 A1).  Collected information includes data relating to sales information over a range of customer interaction. (see at least [0066])
Nelson (Patent Number 5,778,364).  As previously applied to Claim 15 (see office action mailed 1/19/2021).  Collected information includes data includes at least a close rate. (see at least column 18, line 62-column 19, line 11; see also “Response to Arguments” section in the office action mailed 8/3/2021).
Schleifer et al. (Pub. No. US 2011/0179180 A1).  Provides a plurality of options to the customer for communicating including audio and video, audio only, live chat via text messaging, email exchange. (see at least [0023]; [0024]; [0031]; [0035]).


Response to Arguments
Applicant’s arguments filed 2/3/2022 have been fully considered but they are not persuasive. 
Rejection of Claims under 35 U.S.C. §101
Applicant asserts that the claimed invention provides an improvement to the computer technology used in the claims that cannot be performed in the human mind by including the options for communication formats.  These remarks have been addressed through the updated analysis provided in the above rejection.
Additionally, Applicant asserts that the combination of hardware and software in the claims is non-conventional and non-generic, however, Applicant provides no arguments or evidence to support this assertion.
II. Rejection of Claims under 35 U.S.C. §102 and 35 U.S.C. §103


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                             February 23, 2022


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629